Mabry, J.:
In June, 1889, R. W. Cator, W. J. K. Waters, W. H. Pagon, J. McKenne White, J. H. Cator, F. P. Cator, and George Cator, doing business in the city of Baltimore, State of Maryland, under the firm name of' Armstrong, Cator & Co., filed a bill for their own benefit as well as for the benefit of such other creditors of Eliza Hooper as shall come in and contribute to the expenses of the suit, against Samuel A. Glenn, Eliza Hooper and her husband, Matthew Hooper in right of his wife and in his own right, Ella C. Chamberlain and her husband, E. P. Chamberlain. This bill was dismissed on demurrer thereto and an appeal was entered to the January Term, A. D. 1891, of this court.
There has been an entire failure on the part of appellants to file any brief on or to argue the assignments of error made in this court, and they must be considered as abandoned. This court has established the precedent that errors assigned here and not argued will be treated as abandoned and the judgment appealed from affirmed. Clark vs. So. Express Co., 33 Fla., 617.
The. decree appealed from is affirmed and it will be-so ordered.